Citation Nr: 0329662	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  96-45 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for a psychiatric 
disability, to include post traumatic stress disorder.  

3.  Entitlement to service connection for substance abuse.  

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
disability of the wrists, ankles, and knees, claimed as 
arthralgia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for a skin disability, 
a psychiatric disability, and drug abuse.  His application to 
reopen his claim for service connection for a disability of 
the ankles, wrists, and knees was also denied.  He responded 
with a timely Notice of Disagreement, and this appeal was 
initiated.  He was sent a Statement of the Case, and 
subsequently filed a timely substantive appeal, perfecting 
his appeal of these issues.  


REMAND

According to the veteran's December 2001 statement to the RO, 
he is receiving Supplemental Security Income (SSI) from the 
Social Security Administration.  However, the records related 
to his Social Security claim are not yet associated with the 
claims folder.  Where VA has notice that the veteran is 
receiving, or applied to receive, Social Security 
Administration benefits, the records relied upon in making 
that determination are pertinent to a pending VA claim.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the veteran's pending claims must be remanded in order for 
these records to be obtained.  

In light of the above, this claim is REMANDED for the 
following additional development:  

1.  The RO must contact the Social 
Security Administration and obtain a copy 
of the award of benefits to the veteran 
as well as all medical records that 
formed the basis for the award.  These 
records should be associated with the 
claims folder.  

2.  The RO should review the record and 
ensure that all notification and 
development actions required by the VCAA 
are fully satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and 38 C.F.R. 
§ 3.159 (2003), and any other applicable 
legal precedent.  This includes informing 
the veteran of the time he has in which 
to submit additional evidence, the 
evidence needed for the veteran to 
prevail with respect to each of his 
claims, and which evidence VA will obtain 
and which must be provided by the 
veteran.  

3.  Thereafter, the RO should again 
consider the veteran's claims on appeal 
in light of the additional evidence, if 
any, added to the record.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



